DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
Response to Amendment
Applicant’s amendment of 9 May 2022 is acknowledged.  Claims 1 and 4 are canceled.  Claims 2 and 5-10 are amended.  New claim 11 is presented.  Claims 2-3 and 5-11 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lipov, US 4,862,523].
Regarding claim 11:
Lipov teaches (Figs. 1-2):
A swimsuit, comprising: a stretchable fabric (col. 2 line 63); and two band-shaped tightening portions (“helices 14, 15”; col. 2 lines 26-27) on each of a left side and a right side of the swimsuit (“down each leg”; col. 2 line 30; see also Figs. 1-2), wherein the swimsuit comprises right and left legs, with upper ends of the right and left legs joining at a crotch (see annotated Fig. 1 – a below) of the swimsuit, the swimsuit being configured to cover at least a portion of left and right thighs and left and right hips of a wearer when worn, the two band-shaped tightening portions on the left side are arranged so as to extend in a body length direction from the left hip to the left thigh (see annotated Fig. 1 – a below) and intersect with each other at a left intersection (see annotated Fig. 1 – a below), the two band-shaped tightening portion on the right side are arranged so as to extend in the body length direction from the right hip to the right thigh (see annotated Fig. 1 – a below) and intersect with each other at a right intersection (see annotated Fig. 1 – a below), the left intersection of the tightening portions is configured: to be located between the top of the left hip and proximal 1/3 of the wearer's left hamstring, and to cover a portion of the left hamstring (the left intersection identified in the annotated Fig. 1 – a is so configured for at least some wearer), the right intersection of the tightening portions is configured: to be located between the top of the right hip and proximal 1/3 of the wearer's right hamstring, and to cover a portion of the right hamstring (the left intersection identified in the annotated Fig. 1 – a is so configured for at least some wearer), and portions of the left intersection of the tightening bands and the right intersection of the tightening bands that respectively cover the portions of the left and right hamstrings being located below the crotch of the swimsuit.
(the left and right intersections identified in the annotated Fig. 1 – a are both located below the crotch of the swimsuit).

    PNG
    media_image1.png
    585
    958
    media_image1.png
    Greyscale


Regarding claim 5:
Lipov teaches the swimsuit according to claim 11, as set forth above.
Lipov further teaches wherein the left and right intersections of the tightening portions are configured to be located in regions that respectively cover a portion of the wearer’s left and right biceps femoris and/or semitendinosus (refer to annotated Fig. 1 – b below).

    PNG
    media_image2.png
    585
    958
    media_image2.png
    Greyscale


Claims 11 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Fujii, US 6,186,970].
Regarding claim 11:
Fujii teaches (Figs. 10-11):
A swimsuit (“leg protection garment (1)”; col. 12 lines 39-40), comprising: a stretchable fabric (“garment’s main part…formed of stretchable fabric”; col. 2 lines 38-39); and two band-shaped tightening portions (“portions having a strong straining force 101…and 104”; col. 12 line 42) on each of a left side and a right side of the swimsuit (one each of 101 and 104 are disposed on the left and right sides, as seen in Fig. 10), wherein the swimsuit comprises right and left legs, with upper ends of the right and left legs joining at a crotch (see annotated Fig. 10 – a below) of the swimsuit, the swimsuit being configured to cover at least a portion of left and right thighs and left and right hips of a wearer when worn, the two band-shaped tightening portions on the left side are arranged so as to extend in a body length direction from the left hip to the left thigh (see annotated Fig. 10 – a below) and intersect with each other at a left intersection (see annotated Fig. 10 – a below), the two band-shaped tightening portion on the right side are arranged so as to extend in the body length direction from the right hip to the right thigh (see annotated Fig. 10 – a below) and intersect with each other at a right intersection, the left intersection of the tightening portions is configured: to be located between the top of the left hip and proximal 1/3 of the wearer's left hamstring (the left intersection identified in the annotated Fig. 1 – a is so configured for at least some wearer), and to cover a portion of the left hamstring, the right intersection of the tightening portions is configured: to be located between the top of the right hip and proximal 1/3 of the wearer's right hamstring, and to cover a portion of the right hamstring (the left intersection identified in the annotated Fig. 1 – a is so configured for at least some wearer), and portions of the left intersection of the tightening bands and the right intersection of the tightening bands that respectively cover the portions of the left and right hamstrings being located below the crotch of the swimsuit. 
(the left and right intersections identified in the annotated Fig. 1 – a are both located below the crotch of the swimsuit).

    PNG
    media_image3.png
    869
    958
    media_image3.png
    Greyscale

Regarding claim 5:
Fujii teaches the swimsuit according to claim 11, as set forth above.
Fujii further teaches wherein the left and right intersections of the tightening portions are configured to be located in regions that respectively cover a portion of the wearer’s left and right biceps femoris and/or semitendinosus (refer to annotated Fig. 1 – b below).




    PNG
    media_image4.png
    867
    928
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Fujii, US 6,186,970] in view of [Niita, JP2013-002011].
Fujii teaches the swimsuit according to claim 11, as set forth above.
Fjuii does not expressly teach wherein the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.
However, in further view of Fujii, Fujii does teach a tightening portion “formed in a way in which a predetermined shaped stretchable fabric is overlapped with the garment’s main part by adhering” (col. 17 lines 63-65).  Thus Fujii at least teaches bonding a tape-shaped stretchable fabric (i.e. a predetermined shaped stretchable fabric) to a stretchable fabric that constitutes a main body of the swimsuit (i.e. the garment’s main part, which is stretchable fabric (refer to above treatment of claim 11) via adhering in such a way that the tape-shaped stretchable fabric covers the underlying swimsuit elements.
However, Fujii does not expressly teach that the adhering is achieved by tension tape, nor does Fujii expressly teach that the tape-shaped stretchable fabric has a larger width than adhering structure, nor does Fujii expressly address the limitation concerning the order of steps relative to the claim language “and then”.
However, Niita teaches (Fig. 3) a fabric structure comprising “laminating a…fabric 10, a…sheet 30, and a… sheet 20 in this order” (paragraph 27) wherein the sheet 30 is an adhesive tape (insofar as it is “belt-like” and “adhered” to fabric 10 (paragraph 28)) and wherein sheet 20 is tape-shaped and stretchable (insofar as it is “belt-like” (paragraph 28) and has an “elongation ratio” as described in paragraph 32) and wherein the tape-shaped stretchable sheet has a larger width than the adhesive (paragraphs 30-31).  Niita further teaches the configuration prevents reduces the risk of the sheets from being separated from the underlying fabric (paragraph 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimwear of Fujii in such a way that it is adhered via adhesive tape as in Niita and then in such a way that the tape-shaped stretchable fabric overlying the adhesive has a larger width than the adhesive, also as in Niita, in order to arrive at an improved article, one which reduces the risk of separation of the adhesive from the garment, as taught by Niita (paragraph 35).  One would be motivated to adopt the modification insofar as Fujii teaches the desirability of adequate garment “durability” (col. 17 line 66) in relation to the manner in which the tightening portions are formed.
In adopting this modification taught by Niita, one would arrive at the tightening portions are each formed by bonding a piece of tension tape to a stretchable fabric that constitutes a main body of the swimsuit, and then bonding a tape-shaped stretchable fabric having a larger width than the tension tape to the stretchable fabric that constitutes the main body of the swimsuit via the tension tape so that the tape-shaped stretchable fabric covers the tension tape.
(insofar as the modified tape of the modified garment is present at the tightening portions, it is tension tape.)
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Fujii, US 6,186,970], [Niita, JP2013-002011], and [Kawai, WO 2012/043686].
Fujii in view of Niita teaches the swimsuit according to claim 2, as set forth above.
Fujii does not expressly teach wherein the tension tape and the tape- shaped stretchable fabric are located on the inside of the swimsuit.
However, Kawai teaches (page 3 lines 7-10 of the translation and in reference to Fig. 1): band-shaped tightening portions disposed on an interior (i.e. body-facing) surface of a lower body garment: “a pair of left and right extensible belt-like structures 30 (band-like tightening structures) extending over at least a part of the body and legs. The stretchable belt-like structure 30 is sewn to the back surface of the girdle 1, and only the stitch 31 appears on the front surface”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the swimsuit of the modified Fujii such that its tightening portion structure is disposed on the inside (body-facing) surface of the garment, as in Kawai, in order to yield the predictable result of having the opposing surface (i.e. the surface facing away from the body) having the appearance of the absence of such structure when viewed an observer when the garment is worn by the wearer.  One would be motivated to adopt the modification insofar as Fujii at least suggests that excessive tightening portion material (via excessive thickness) can detract from the appearance of the garment (col. 19 lines 45-48).
In adopting the modification, one would arrive at the claimed limitation the tension tape and the tape- shaped stretchable fabric are located on the inside of the swimsuit because both adherent tape and the fabric would be disposed on the inside of the swimsuit in order to achieve the modification.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Fujii, US 6,186,970] in view of [Gorjanc, NPL 2008].
Fujii teaches the swimsuit according to claim 11, as presented above.
Fujii does not explicitly teach wherein the stretchable fabric has a tensile modulus of elasticity in the body length direction of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
Gorjanc teaches (Table 2) a stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretch-woven fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric and arrive at the claimed ranges in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over [Fujii, US 6,186,970] in view of [Gorjanc, NPL 2008] and [Spenser, US 2017/0280791].

Regarding claim 7,
Fujii teaches the swimsuit according to claim 11, as presented above.
Fujii does not explicitly teach wherein the tightening portions have a tensile modulus of elasticity in the body length direction of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
Fujii, however, at least teaches a range in force to be imparted by the tightening portions such that “compression is not too strong and the fit is comfortable” (col. 18 lines 54-59).
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity and arrive at the claimed ranges thereof of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Regarding claim 8,
Fujii teaches the swimsuit according to claim 11, as presented above.
Fujii does not explicitly teach the left and right intersections of the tightening portions have a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Fujii, however, at least teaches a range in force to be imparted by the tightening portions such that “compression is not too strong and the fit is comfortable” (col. 18 lines 54-59).
Spenser teaches tightening portion “restraint strip” for an aquatic sport performance garment; the tightening portion comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible and comfortable swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable woven fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity and arrive at the claimed ranges thereof of the left and right intersections of the tightening portions in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.

Regarding claim 9,
Fujii in view of Gorjanc teaches the swimsuit according to claim 7, as set forth above.
Fujii does not explicitly teach wherein the wherein the left and right intersections of the tightening portions have a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Fujii, however, at least teaches a range in force to be imparted by the tightening portions such that “compression is not too strong and the fit is comfortable” (col. 18 lines 54-59).
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches a stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible and comfortable swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretch-woven fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the left and right intersections of the tightening portions and to arrive at the claimed ranges thereof in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Regarding claim 10,
Fujji teaches the swimsuit according to claim 5, as presented above.
Fujii does not explicitly teach wherein the wherein the left and right intersections of the tightening portions have a tensile modulus of elasticity in the body length direction of 220 x 10-5 N/mm2 or more and 420 x 10-5 N/mm2 or less.
Fujii, however, at least teaches a range in force to be imparted by the tightening portions such that “compression is not too strong and the fit is comfortable” (col. 18 lines 54-59).
Spenser teaches tightening portion “restraint strip” comprises “a first modulus of elasticity that is approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated” [0089].
Gorjanc teaches (Table 2) stretchable fabric (fabric Wo/EI – T3; see Table 1; see also description of fabrics in the first paragraph of “Methods” on page 64) has a tensile modulus of 0.0005 Nmm-2 (weft direction, E1) and a tensile modulus of 0.737 Nmm-2 (weft direction, E2).  Inasmuch as these values are equivalent to 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2, Gorjanc teaches stretchable fabric has a tensile modulus of 140 x 10-5 N/mm2 or more and 200 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the stretchable fabric in the body length direction in order to achieve an optimal configuration for the purpose of creating a suitably flexible swimsuit, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Insofar as Gorjanc teaches stretchable fabrics have moduli of 50 x 10-5 N/mm2 and 73700 x 10-5 N/mm2 and Spenser teaches tightening portions should have modulus approximately two or more times greater than a second modulus of elasticity of the aquatic sport performance garment material to which it is affixed or into which it is integrated, Gorjanc and Spenser teach a tightening portion having modulus of 100 x 10-5 N/mm2 and a modulus of 147400 N/mm2, thus a modulus of 160 x 10-5 N/mm2 or more and 220 x 10-5 N/mm2 or less.
It would have been obvious to one having ordinary skill in the art at before the effective filing date to experiment with different ranges of tensile modulus of elasticity of the left and right intersections of the tightening portions and arrive at the claimed ranges thereof in the body length direction in order to achieve an optimal configuration for the purpose of creating suitably restrictive intersecting tightening portions, since discovering the optimum or workable ranges of the modulus involves only routine skill in the art because it is known in the art to have such values for stretchable fabrics, especially in light of Gorjanc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Ryndziewicz, WO 2018/083468] teaches a lower body garment comprising band-shaped tightening portions intersecting below the crotch of the garment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                        

/KATHARINE G KANE/Primary Examiner, Art Unit 3732